Mr. John W. Holcombe, DVM Executive Director Texas Animal Health Commission Sam Houston State Office Building Austin, Texas 78711
Re: Whether chairman of Texas Animal Health Commission must sign quarantines
Dear Mr. Holcombe:
Article 7009, V.T.C.S., establishes the Texas Animal Health Commission (formerly the Livestock Sanitary Commission; see V.T.C.S. art. 7009a). Among other things, the commission has a duty to protect livestock, domestic animals, and domestic fowl from certain diseases and to establish quarantines for this purpose. V.T.C.S. art. 7014f-1, § 1. You ask whether the commission or its chairman must sign quarantine notices, or whether that responsibility may be delegated to the executive director or to other commission employees. You advise that all quarantines presently bear the stamped signature of the chairman.
Section 24 of article 7014f-1 provides that:
  All quarantines, written notices and other written instruments signed under the authority of the Chairman of the [Animal Health] Commission shall have the same force and effect as if signed by the Commission. The signature of said Commission or Chairman shall be written or stamped under authority of said Commission or Chairman on all quarantine notices, and other instruments issued by said Commission or Chairman. Any written instrument issued by said Commission or Chairman shall be admissible as evidence in any Court of this State when certified by the Chairman of said Commission. (Emphasis added).
You suggest that section 23A(15) of article 7014f-1 might provide authority for the commission to delegate this responsibility to someone other than its chairman. That section provides that:
  The [Animal Health] Commission of Texas is hereby authorized to employ veterinarians, inspectors, stenographers and necessary clerical help and such other persons it may deem necessary for the performance of any duty under this Section or the enforcement of any provisions of this Section and may detail its veterinarians, inspectors and other persons for any duty authorized under this Section or incidental thereto.
Taken alone, the first sentence of section 24, which refers to quarantines `signed under the authority of the Chairman,' might be construed as authorizing the chairman to empower others to sign quarantine notices. However, the second sentence clearly negates that possibility. It plainly requires that the signature of the commission or its chairman be written or stamped on quarantine notices. This provision enables the commission or its chairman to authorize others to use a stamp bearing their signature, but it does not authorize anyone else's signature, either written or stamped, to be substituted for that of the chairman or commission.
With regard to your suggestion that section 23A(15) might allow the commission to authorize someone other than its chairman to sign quarantine notices, we do not believe the section can be read that broadly. In our opinion, section 23A(15) is nothing more than a source of authority for the commission to employ necessary personnel to aid it in performing its statutory duties. It does not deal even implicitly with the subject of signatures on quarantine notices.
We therefore conclude that the signature of either the commission or its chairman must be written or stamped on all quarantine notices.
 SUMMARY
Article 7014f-1, V.T.C.S., requires that the signature of either the Texas Animal Health Commission or its chairman be written or stamped on all quarantine notices.
Very truly yours,
  Mark White Attorney General of Texas
  John W. Fainter, Jr. First Assistant Attorney General
  Richard E. Gray III Executive Assistant Attorney General
  Prepared by Jon Bible Assistant Attorney General